DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Amendment to 15/550,491 filed on 12/28/2020.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 2012/0111110) in view of Lindell (2015/0367492).

Regarding claim 1, Sun fairly teaches:
A spatial stabilization apparatus (Fig. 1 shock absorption system 100) comprising:
A vibration suppressor that suppresses ([0021]: method for leveling a platform controlled by shock absorption system 100; thus a shock absorption system is the vibration suppressor) vibrations occurring in an installed apparatus ([0013]: platform 102) installed in a moving body ([0013]: mounted on vehicle 107);
an attitude angle sensor that detects ([0013]: accelerometers 108-1, 108-2 and 108-3 and [0014]: level sensor 110) an attitude angle of the installed apparatus ([0013]: accelerometers are able to provide acceleration data for determining an accelerator vector or platform 102);
([0019]: software instruction in a memory); and
at least one processor configured to execute the computer program code to ([0019]: a processor executing software instructions in the memory):
change a transfer characteristic of vibrations transferred from the moving body to the installed apparatus ([0014]: controller 112 coupled to receive acceleration data from accelerometers and level data from level sensor 110 and to provide control signals to actuators and [0019]: controller 112 generates the control signals to actuators in response to the acceleration data from accelerometers 108-1, etc. Controller 112 adjusts the orientation of platform 102 in an attempt to maintain contact between object 116 and platform 102; therefore by adjusting, the controller changes a transfer characteristics of vibrations).
	Even though Sun teaches the transfer characteristic, it doesn’t explicitly teach the frequency characteristic of the vibrations indicating a relationship between a ratio of vibrations of the installed apparatus to vibrations of the moving body and a frequency of the vibrations control the vibration suppression unit based on the changed frequency characteristic so that the detected attitude angle is corrected. 
	 However, Lindell teaches a vibration reduction arrangement (140,240) attached to a housing (105,205,305,405) and comprises a movable counterweight interacting with a motion reversing arrangement having a non-linear spring characteristics, such that the motion of the counterweight can be brought into a counter-acting movement in relation the vibrations in the housing, thus reducing vibrations (Abstract).  Figs. 1a and 1b are diagrams illustrating the correlation between working frequency and vibration amplitude for simulated vibration arrangements, thus the frequency characteristic of the vibrations indicating a relationship between a ratio of vibrations versus frequency of the vibrations (Fig. 1a shows a Vibration amplitude versus Frequency, which is the quantitative 
	Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in Lindell into the shock absorption system’s processor of Sun in order to gradually decrease the vibration amplitude as the working frequency of the impact machine is increased (see Lindell para 0232). 

Regarding claim 7, Sun teaches:
A spatial stabilization method for controlling vibration suppression unit for suppressing vibrations (Fig. 1 shock absorption system 100 [0019]: software instruction in a memory and [0021]: method for leveling a platform controlled by shock absorption system 100; thus memory for suppressing the vibration of the platform 102 since it’s a shock absorption system) occurring in an installed apparatus ([0013]: platform 102) installed in a moving body ([0013]: mounted on vehicle 107), comprising:
detecting an attitude angle of the installed apparatus ([0013]: accelerometers 108-1, 108-2 and 108-3 and [0014]: level sensor 110 accelerometers are able to provide acceleration data for determining an accelerator vector or platform 102);
changing a transfer characteristic of vibrations transferred from the moving body to the installed apparatus ([0014]: controller 112 coupled to receive acceleration data from accelerometers and level data from level sensor 110 and to provide control signals to actuators).
Even though Sun teaches the transfer characteristic, it doesn’t explicitly teach the frequency characteristic of the vibrations indicating a relationship between a ratio of vibrations of the installed apparatus to vibrations of the moving body and a frequency of the vibrations control the vibration 
	 However, Lindell teaches a vibration reduction arrangement (140,240) attached to a housing (105,205,305,405) and comprises a movable counterweight interacting with a motion reversing arrangement having a non-linear spring characteristics, such that the motion of the counterweight can be brought into a counter-acting movement in relation the vibrations in the housing, thus reducing vibrations (Abstract).  Figs. 1a and 1b are diagrams illustrating the correlation between working frequency and vibration amplitude for simulated vibration arrangements, thus the frequency characteristic of the vibrations indicating a relationship between a ratio of vibrations versus frequency of the vibrations. Fig. 1a and 1b illustrate diagram examples of vibration reduction arrangements. (see [0218]-[0246]).
	Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in Lindell into the shock absorption system’s processor of Sun in order to gradually decrease the vibration amplitude as the working frequency of the impact machine is increased (see Lindell para 0232). 

Regarding claims 2 and 8, Sun doesn’t explicitly teach:
wherein changing the frequency characteristic changes the transfer characteristic so that a resonance frequency is lowered.
However, Lindell teaches wherein changing the frequency characteristic (Figs 1a and 1b) such that a resonance frequency is lowered ([00232]: vibration amplitude gradually decreases).
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in 

Regarding claims 3 and 9, Sun doesn’t explicitly teach:
wherein changing the frequency characteristic changes the transfer characteristic so that a peak value of vibrations at a resonance frequency is suppressed.
However, Lindell teaches wherein changing the frequency characteristic (Figs 1a and 1b) such that a peak value of vibrations at a resonance frequency is suppressed ([00232]: vibration amplitude gradually decreases).
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in Lindell into the shock absorption system’s processor of Sun in order to gradually decrease the vibration amplitude as the working frequency of the impact machine is increased (see Lindell para 0232).

Regarding claims 4 and 10, Sun doesn’t explicitly teach:
wherein the changing the frequency characteristic changes the transfer characteristic so that vibrations having frequencies lower than a resonance frequency are suppressed.
However, Lindell teaches wherein changing the frequency characteristic (Figs 1a and 1b) so that vibrations having frequencies lower than a resonance frequency are suppressed ([00232]: vibration amplitude gradually decreases, thus being suppressed and if desired this limit can be set to another value to meet health and safety standards).
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in 

Regarding claims 5 and 11, Sun doesn’t explicitly teach:
wherein changing the frequency characteristic changes the frequency characteristic by changing a parameter of a transfer function according to which vibrations are transferred.
However, Lindell teaches wherein changing the frequency characteristic (Figs 1a and 1b) changes the frequency characteristic by changing a parameter of a transfer function according to which vibrations are transferred ([00232]: vibration amplitude gradually decreases, and by setting another value to the limit).
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in Lindell into the shock absorption system’s processor of Sun in order to gradually decrease the vibration amplitude as the working frequency of the impact machine is increased (see Lindell para 0232).

Regarding claims 6 and 12, Sun teaches:
The spatial stabilization apparatus according to Claim 1, wherein
the vibration suppressor comprises a vibration suppression actuator disposed between the moving body and the installed apparatus ([0011]: the shock absorption system includes accelerometers and actuators supporting the platform and [0013]: actuators 104-1, 104-2 and 104-3 support platform 102 above base 106 which is mounted on vehicle 107; thus actuator disposed between moving body and installed apparatus), and
the at least one processor operates to drive the vibration suppression actuator so as to correct the attitude angle ([0011]: the accelerometer collect acceleration data which is used to control the actuators to orient the platform [0019]: controller 112 includes a processor; thus processor corrects the place the platform 2 based on the level data provided by sensor 110)
Sun doesn’t explicitly teach the vibration suppressor comprising a vibration suppression spring.
However, Lindell teaches a spring characteristic of the counterweight 50 applied as forces acting on the housing 5 (see [0218]).
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in Lindell into the shock absorption system’s processor of Sun in order to gradually decrease the vibration amplitude as the working frequency of the impact machine is increased (see Lindell para 0232).

Regarding claim 13, even though Sun teaches in para [0019] a processor executing software instructions in the memory, it doesn’t explicitly teach the frequency characteristic of the vibrations.
However, Lindell teaches a program with parameters [0218] and frequency characteristic of vibrations in Figs 1a and 1b.
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in Lindell into the shock absorption system’s processor of Sun in order to gradually decrease the vibration amplitude as the working frequency of the impact machine is increased (see Lindell para 0232).

Regarding claim 14, Sun doesn’t explicitly teach:
further comprising acquiring the transfer characteristic of the vibrations.
However, Lindell teaches the frequency characteristic of vibrations in Figs 1a and 1b.
Therefore, it would have been obvious to a person having ordinary skill in the art to incorporate the mechanism of entering the spring characteristics with the parameters and constraints as taught in .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sumioka to US 2012/0194910: Fig. 8 shows the frequency characteristic vibration vs the frequency.
Satori to US 2015/0048562: Fig. 9 shows the frequency characteristic vibration vs the frequency.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEMENAY T TRUNEH whose telephone number is (571)270-7279.  The examiner can normally be reached on Mon-Fri 9:00 am- 5:00 pm EST IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZEMENAY T TRUNEH/Examiner, Art Unit 2846                                                                                                                                                                                                       5/10/21
/KAWING CHAN/Primary Examiner, Art Unit 2846